DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on the After Final filed on 02/11/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 8,11-14 directed to species A, B, D-I non-elected without traverse.  
Accordingly, claims 8,11-14 has been cancelled.
Allowable Subject Matter
3.	Claims 1-7,10,15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claims 1, 10 and 18, Nagashima and Li were the closest prior art of record, Nagashima discloses an inverter for an electric traction motor used to drive an automotive vehicle is positioned in proximity with the traction motor. The inverter is located within a compartment adjacent to one end of the electric traction motor and is cooled in a closed system by spraying a liquid coolant directly onto the inverter, Li discloses a transmission that has an input element that is configured to receive a power-source torque. A torque transfer system is configured to receive the 
in combination with additional limitations from the rest of the claim and similar language from the other independent claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-7, 15-17, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
, which depends on claim 18, these claims, are allowable for at least the same reasons given for claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4. 	Applicant's arguments considered on the remarks filed on 02/11/2022 regarding claims 1-7,10,15-21 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Holmes et al (US 2013/0324340 A1) discloses a hybrid powertrain has an electrically-variable transmission with a compound planetary gear set that may be only two planetary gear sets. Two members of the first planetary gear set are connected for common rotation with two members of the second planetary gear set. A first motor/generator is connected for common rotation with a member of the first planetary gear set and a member of the second planetary gear set, however does not discloses the particular structure arrangement and details for the claimed invention.

	Schondorf (US 2010/0139998 A1) discloses a power transfer arrangement includes a planetary gear set having a sun gear, a carrier connecting several planet gears, a ring gear. The engine output shaft is directly connected to one of the gears such that mechanical power output from engine is split between a generator and ring gear of gear set. A motor has an output connected to one of the gears such that the motor axis is coincident with the axis of engine output shaft, however does not discloses the particular structure arrangement and details for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836